DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach wherein the normal exposure brightness threshold comprises a first exposure brightness threshold; the pixel ratio threshold comprises a first pixel ratio threshold; wherein determining the underexposure degree of the current scene comprises: in each of the color channels, obtaining a sum of the pixel ratios according to an ascending order of brightness from low to high; when the sum of the pixel ratios of each of the color channels reaches the first pixel ratio threshold, determining a plurality of first brightness values respectively corresponding to the color channels; and determining the underexposure degree of the current scene according to a first brightness difference between a minimum value of the first brightness values and the first exposure brightness threshold when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach wherein determining an underexposure compensation value and an overexposure compensation value of the current scene, according to a preset normal exposure brightness threshold, a pixel ratio threshold, and the relationships between brightness values and pixel ratios, comprises: obtaining a minimum value of the brightness values of the color channels corresponding to a last pixel ratio to be superimposed, which renders a sum of the pixel ratios reach the pixel ratio threshold, and determining the underexposure compensation value, according to a difference between the minimum value of the brightness values and the preset normal exposure brightness threshold when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 20, 2022